              Case 1:19-cr-00651-LTS Document 222 Filed 04/02/20 Page 1 of 1



                                                           U.S. Department of Justice

                                                           United States Attorney
                                                           Southern District of New York


                                                           The Silvio J. Mollo Building
                                                           One Saint Andrew’s Plaza
                                                           New York, New York 10007


                                                           April 2, 2020

 BY ECF

 The Honorable Laura Taylor Swain
 United States District Court                                    MEMO ENDORSED
 Southern District of New York
 500 Pearl Street
 New York, New York 10007

           Re:       United States v. Mircea Constantinescu, et al., 19 Cr. 651 (LTS)

 Dear Judge Swain:

         The Government respectfully submits this letter to request, with the consent of the
 defendants, that, in light of the advice given by the Centers for Disease Control and Prevention
 and other public health authorities to take precautions to reduce the possibility of exposure to
 COVID-19, the Court adjourn the status conference presently scheduled for April 28, 2020,
 at 10:00 a.m., to a date and time convenient to the Court on or after June 1, 2020.

         The Government also respectfully requests, with the consent of the defendants, that the
 Court exclude time under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), from April 28, 2020,
 until the date of the rescheduled status conference, in light of the circumstances of the COVID-19
 pandemic, and in order to permit the defendants to complete their review of the discovery materials
 produced in this case and to provide the parties additional time to discuss potential pretrial
 dispositions.
                                                        Respectfully submitted,
THE APPLICATION IS GRANTED. THE CONFERENCE IS
ADJOURNED TO 6/8/2020 AT 2:00 P.M. IN COURTROOM 17C.       GEOFFREY S. BERMAN
THE COURT FINDS PURSUANT TO 18 U.S.C. § 3161(h)(7)(A)
THAT THE ENDS OF JUSTICE SERVED BYAN EXCLUSION OF          United States Attorney for the
THE TIME FROM TODAY’S DATE THROUGH 6/8/2020                Southern District of New York
OUTWEIGH THE BEST INTERESTS OF THE PUBLIC AND THE
DEFENDANT(S) IN A SPEEDY TRIAL FOR THE REASONS
STATED ABOVE. DE# 222 RESOLVED. SO ORDERED.             By:___________________________
DATED:4/2/2020
                                                           Elizabeth A. Hanft
/s/ Laura Taylor Swain, USDJ                               Daniel M. Loss
                                                           Samuel P. Rothschild
                                                           Robert B. Sobelman
                                                           Assistant United States Attorneys
                                                           (212) 637-2334/6527/2504/2616
 cc:       All Counsel of Record (by ECF)
